Citation Nr: 1524790	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to non-service connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to July 1976. 

These matters come on appeal before the Board of Veterans Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which denied the benefits sought on appeal.  

In an August 2011 rating decision, the RO denied the claim for service connection for bilateral hearing loss and the Veteran has perfected an appeal as to the denial of that claim.  The Veteran provided testimony on this issue before a member of the Board during an April 2014 videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In a December 2014 administrative decision, the RO denied the claim for non-service connected pension.  The Veteran has initiated an appeal by submitting a notice of disagreement, but he has not yet been issued a statement of the case.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for depression, anxiety, seizures, high blood pressure, and cancer have been raised by the record in a January 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 





FINDING OF FACT

Bilateral hearing loss disability was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of a disease or injury incurred during his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004)

Prior to the initial adjudication of the Veteran's claims, VA sent an October 2010 notice letter that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records, as well as his lay statements are in the file.  

The Veteran was afforded a VA audiology examination in July 2011.  In the examination report, the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The report also contains the audiometric findings from clinical examination.  The VA examiner provided an adequate medical opinion based on a review of the entire claims folder, which included a review of the Veteran's service treatment records.  Notably, the VA examiner specifically discussed the Veteran's in-service audiometric results.  The Court stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The Board finds that the findings from the 2011 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  

The Veteran has also had an opportunity to testify at a personal hearing before an Acting Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issues on appeal during the hearing. Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including sensorineural hearing loss, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current bilateral hearing loss is related to acoustic trauma that he sustained during his active military service.  Specifically, during the July 2011 VA examination and April 2014 Board hearing, the Veteran reported that he was exposed to loud noises in service while performing his duties as a telecommunication specialist in close proximity to small arms fire, mortar fire, grenades, helicopters and aircraft engines.  The Veteran testified that he was attached to an artillery unit and worked directly with that unit in the field while it performed drills and maneuvers.  The Veteran believes that his current hearing loss problems are related to his in-service acoustic trauma from exposure to loud noise.  See July 2011 VA audiology examination report as well as April 2014 Board hearing transcript. 

The Veteran's DD Form 214 shows that his listed military occupational specialty (MOS) was telephone communication specialist. 

His service treatment records show that on his January 1975 enlistment examination, his ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 15, 10, NA and 10, in the right ear, and 15, 10, 10, NA, and 10 in the left ear.  At the time of his separation examination in April 1976, the Veteran's ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows 5, 10, 5, 15, and 5 in the right ear, and 10, 5, 5, 5, an d5, in the left ear.  An associated report of medical history at the time of the Veteran's separation from service is unavailable.  

The file contains no record of hearing loss until decades after the Veteran separated from service.  The first evidence of the Veteran's bilateral hearing loss problems comes in 2009, when he sought treatment from VA.  An August 2009 VA treatment record shows the Veteran had bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The Veteran was afforded VA examination in July 2011 to determine the nature and etiology of his bilateral hearing loss.  He was found to have a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  He was diagnosed with sensorineural hearing loss bilaterally. 

After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the previous examination reports, the VA examiner concluded that the Veteran's bilateral hearing loss was not related to his period of service, to include any in-service noise exposure.  In support of this medical conclusion, the VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his enlistment in 1975 and his separation in 1976.  Although the VA examiner acknowledged the Veteran's reports of in-service noise exposure, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his period of service based on a review of the claims folder and review of the medical literature.  The VA examiner noted that the Institute of Medicine report on noise exposure in military concluded that noise-inducted hearing loss occurs immediately, and there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  The VA examiner concluded that given the Veteran's hearing pure-tone thresholds were within normal limits at the time of separation from service, it was less likely than not that his current hearing loss disability was related to his period of service, to include any in-service noise exposure.  

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See 2011 VA examination report.  As such, the first element is met for hearing loss claim.

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See 
Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluation dated in April 1976 showed a 20 decibel loss at 6000 hertz in the left ear, which although is considered normal hearing acuity, is at the highest threshold of normal.  See Hensley, 5 Vet. App. at 157 (1993).  However, a comparison of the initial audiogram performed in 1975 to the latest audiogram performed in 1976 reveals improvement in pure tone threshold in both ears.  None of the in-service audiometric results demonstrates VA hearing loss disability.  Moreover, at the time of his 1976 separation examination, his ears were evaluated as normal.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service from working in close proximity to artillery unit is conceded in light of his military occupational specialty (MOS) as telecommunication specialist, which the Department of Defense had determined to involve a moderate hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was provided with a 2011 VA audiology examination, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss was etiologically related to his period of service.  The Board finds the 2011 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  On the contrary, he acknowledged at his hearing that none of his doctors has linked his current hearing loss to his in-service noise exposure.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the 2011 VA examiner provided a detailed rationale in support of the opinion that the Veteran's current bilateral hearing loss was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is due to any event or injury in service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss was during his period of service, at the time of his 1976 separation examination from service, the Veteran did not report any hearing or ear troubles the examining physician as noted by the normal ear evaluation.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the record only reflects that he reported on his 2011 application that his symptoms began during service.  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).

Also, consideration is given to the multi-year gap between discharge from active duty service (1976) and first evidence of hearing loss in 2009, over three decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss.


REMAND

A remand is needed in order for the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a Statement of the Case (SOC) with respect to the claim for non-service connected pension.  In a December 2014 administrative decision, the RO denied an award of nonservice connected pension.  The Veteran has expressed disagreement with the denial of his claim in a December 2014 correspondence.  To date, however, the agency of original jurisdiction has not issued the Veteran a SOC with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

 Issue a SOC with respect to the Veteran's claim seeking entitlement to non-service connected pension.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


